Judgment, Supreme Court, New York County (M. Williams, J.), rendered June 28,1982, convicting defendant, upon his plea of guilty, of attempted burglary in the second degree and sentencing him to an indeterminate term of 2 years, 4 months to 7 years to run consecutively to aggregate definite sentences of 9 months, modified, on the law, by directing the instant sentence to run concurrently with the definite sentences, and, as modified, affirmed. 11 As the People concede, the indeterminate sentence in this proceeding should run concurrently with the definite sentences previously imposed upon the defendant (Penal Law, § 70.35). We find no merit to defendant’s claim that the indeterminate sentence was excessive. Concur — Murphy, P. J., Kupferman, Carro, Silverman and Alexander, JJ.